Citation Nr: 0920514	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In his September 2007 VA Form 9, the appellant requested a 
Travel Board hearing; the requested hearing was scheduled for 
July 2008.  Prior to that hearing date, VA received 
notification from the Veteran's accredited representative 
requesting that the hearing be cancelled due to the Veteran's 
poor health and that his claims file be forwarded to the 
Board for a decision based on the evidence of record.  
Accordingly, his hearing request has effectively been 
withdrawn.  38 C.F.R. § 20.704(e).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
bilateral hearing loss which is due to any incident or event 
during active duty service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty service, and service connection may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in August 2006, prior to the rating decision on appeal, the 
RO advised the Veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The Veteran's service and VA treatment records as well as his 
written communications are in the file and he has been 
afforded a VA audiological examination in connection with his 
claim for service connection for hearing loss.  As there is 
no indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

In this regard, it is noted that the Veteran has reported 
purchasing hearing aids through the private sector several 
years previously.  He also reported experiencing difficulty 
understanding speech, especially in noise, for 5-6 years 
prior to his December 2006 VA audio examination.  The 
treatment records in connection with his purchase of hearing 
aids through the private sector have not been obtained and 
are not available for review.  However, inasmuch as his 
initial hearing loss complaints were approximately 50 years 
after his 1945 separation from active duty service, the Board 
finds that these records are too remote to substantiate the 
Veteran's claim for service connection for bilateral hearing 
loss.  Accordingly, a remand to obtain these records would 
serve no useful purpose. 

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the Veteran's claims folder.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, with respect 
to each claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (2008).  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The Veteran contends that he suffered acoustic trauma during 
his military service as a fighter pilot during combat in 
World War II in the Southwest Pacific and while at three 
different training bases located in the First Fighter Command 
upon his return to the United States.  While at these bases, 
the Veteran recalls that he was the only pilot with a multi 
engine rating and, as a result, he was often called upon to 
fly officers to other bases located in the First Fighter 
Command.  On these flights, it was often necessary for him to 
use an audible navigation system called the beam and, in 
using this system, he was advised to expect four hours of 
ringing in his ears for every hour of use.  He was also 
advised not to be concerned as it would not result in any 
permanent damage.  However, he claims that this advice was 
incorrect because this acoustic trauma caused his current 
bilateral hearing loss.  He has denied occupational and 
recreational noise exposure.  

With respect to the factual component of whether acoustic 
trauma was sustained in service, it is noted that, in the 
case of any veteran who engaged in combat with the enemy in 
service, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).  

Although the Veteran's service medical records are negative 
for complaints or findings of hearing loss, the Board notes 
that he is a combat Veteran who has reported experiencing 
acoustic trauma during service.  Combat service was conceded 
by VA in connection with the Veteran's claim for service 
connection for PTSD.  Specifically, in the December 2006 
rating decision, it is noted that the Veteran received the 
Distinguished Flying Cross medal which is acceptable evidence 
to concede a combat related stressor.  It is also noted that 
his service records indicate that the Veteran served as a 
Fighter Pilot.  Thus, given his service history and 
consideration of the provisions of 38 U.S.C.A. § 1154(b), the 
Board find the Veteran's assertions of in-service acoustic 
trauma to be credible and concedes that he was likely exposed 
to loud noises during his military service.

Having determined that the Veteran was exposed to acoustic 
trauma in service, the remaining questions before the Board 
are whether the Veteran has a current hearing loss disability 
that meets VA's standards of hearing loss disability as 
provided by 38 C.F.R. § 3.385, and, if so, whether there is 
nexus between such current hearing loss disability and his 
service, including acoustic trauma in service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

It is important to recognize that 38 U.S.C.A. § 1154(b) does 
not establish service connection for a combat veteran; it 
merely relaxes the adjudicative evidentiary requirements for 
determining what happened in service.  Accepting the 
Veteran's statement regarding an exposure to acoustic trauma 
during combat does not end the inquiry; the evidence must 
also establish a current hearing loss disability and a nexus 
between the current hearing loss disability and the combat 
injury.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); 
see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Post service records reflect that the initial competent 
evidence of hearing loss is a July 2006 report of Audiology 
Consultation which notes that the Veteran had a history of 
hazardous noise exposure in World War II as a fighter pilot, 
an isolated incident of barotraumas during World War II, and 
sever left ear pain associated with sinus congestion/flu 
while at altitude.  The Veteran recalled that post-flight 
evaluation at that time indicated blood in the middle ear.  
He reported long-time gradual progression of hearing loss 
bilaterally, left ear more than right.  It was also noted 
that the Veteran had purchased hearing aids through the 
private sector several years previously which he was no 
longer using.  Pure tone air and bond conduction results were 
right ear slight to severe sensorineural hearing loss and 
left ear mild to severe sensorineural hearing loss.  Word 
recognition scores were 80 percent at 65 dBHL 
(decibel/hearing loss) for the right ear and 92 percent at 70 
dBHL for the left ear.  

On VA audio examination in December 2006 the Veteran reported 
difficulty understanding speech, especially in noise for 5-6 
years.  He also reported a history of noise exposure 
(aircraft) while serving in the military from 1942 to 1947 
and denied occupational and recreational noise exposure.  

On the authorized audiological evaluation in December 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
20
40
50
LEFT
40
50
30
40
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 80 percent in the left ear.  The 
diagnoses were mild to moderate hearing loss in the right ear 
and mild to moderately severe hearing loss in the left ear.  
The opinion of the examiner was that, without detailed 
audiometric records from when the Veteran was in the 
military, the examiner could not assess the relationship 
between his hearing loss and his military noise exposure 
without resorting to mere speculation.  

The medical evidence of record reveals that there is a 
current diagnosis of bilateral hearing disability.  According 
to the December 2006 VA audiological examination, the Veteran 
exhibited auditory thresholds of 40 dB or greater at 3000 Hz 
and 4000 Hz in the right ear and at 500 Hz, 1000 Hz, 3000 Hz, 
and 4000 Hz in the left ear.  In addition, he also exhibited 
auditory thresholds of 26 dB or greater at all frequencies in 
both ears except at 2000 Hz in the right ear, which was 
measured as 20 dB.  Thus, the Board concludes that the 
Veteran has a current diagnosis of bilateral hearing loss 
according to the definition of impaired hearing under 
38 C.F.R. § 3.385 (2008).

However, after a careful review of the record, the Board 
concludes that the competent evidence of record does not 
demonstrate that the Veteran's bilateral hearing loss is 
related to his military service.  

Hearing loss is not shown within one year of service 
discharge.  Therefore, presumptive service connection is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board observes that the December 2006 VA examiner 
concluded that, without detailed audiometric records from 
when the Veteran was in the military, the examiner could not 
assess the relationship between his hearing loss and his 
military noise exposure without resorting to mere 
speculation.  

In this regard, the Board observes that entitlement to 
service connection may not be based on speculation or remote 
possibility.  Medical opinions that are speculative, general 
or inconclusive in nature cannot support a claim.  See 
38 C.F.R. § 3.102 (2007); see also Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative).

There is, in addition, no competent medical evidence shortly 
after the Veteran's period of active duty service which 
indicates that his hearing acuity had diminished.  The 
Veteran has not indicated that he had treatment for hearing 
problems since separation from service until obtaining 
hearing aids through the private sector "several years" 
prior to the July 2006 VA audiology consultation.  It his 
noted that his December 2006 VA examination clarified that he 
reported difficulty understanding speech, especially in noise 
for 5-6 years.  The Board notes that the Veteran has denied 
post-service noise exposure.  

In addition to a lack of competent evidence providing any 
link between the Veteran's bilateral hearing loss and his 
military service, the Board finds that the nearly fifty year 
lapse in time between the Veteran's active duty service 
ending in 1945 and his complaint of difficulty understanding 
speech 5-6 years prior to his December 2006 VA audio 
examination weighs against the his claim.  The Board may, and 
will, consider in its assessment of service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board observes that the Veteran is competent to describe 
the nature and extent of his in-service noise exposure, see 
38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board notes that the Veteran's service 
as a fighter pilot would have exposed him to noise.  
Therefore, the Board may accept the Veteran's claim regarding 
the occurrence of exposure to acoustic trauma in service.  
However, the Board notes that such evidence is not sufficient 
to demonstrate hearing loss.

Finally, while the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his hearing loss is related 
to service.

Therefore, while the Board acknowledges that the Veteran is 
currently diagnosed with bilateral hearing loss, there is no 
indication of hearing loss during service.  In addition, 
after considering the length of time between service and 
post-service complaints of hearing loss, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for bilateral hearing loss.  
Accordingly, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


